Citation Nr: 1533289	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  09-23 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1981 and October 1982 to October 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Board remanded the psychiatric claim in May 2012.

An April 2015 rating decision denied the Veteran's claims for service connection for diabetes mellitus, type II (DM), gout, and glaucoma, and his claim for compensation under 38 U.S.C.A. § 1151 for impaired vision of the left eye, a head injury, and ringing in the left ear.  The Veteran filed a notice of disagreement (NOD) with these denials in May 2015.  No statement of the case (SOC) has been issued for any of these issues.  However, correspondence from the RO in July 2015 acknowledges the receipt of the NOD, informed the Veteran of his rights in pursuing his appeal further, and that he would be receiving an SOC in the future.  The Veteran responded later that month that he wished to pursue his appeal through the Decision Review Officer Process.  Because the RO has clearly acknowledged its receipt of the Veteran's appeal on the claims for service connection DM, gout, and glaucoma and 38 U.S.C.A. § 1151 claim, and has taken action on the appeal, the Board finds that there is no reason to Remand those issues for a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.






REMAND

With regard to the psychiatric claim, the Veteran was afforded VA examinations in July 2008 and June 2012.  Both examiners concluded that he did not meet the DSM-IV criteria for a diagnosis of PTSD.  The June 2012 examiner diagnosed him with antisocial personality disorder and concluded that he did not fit the criteria for any other mental disorder.  In light of these perceived negative findings, neither examiner provided a nexus opinion for the psychiatric diagnoses that the Veteran has received during the appeals period, including a mood disorder, depression NOS, and anxiety NOS.  See VA treatment records, August 2008, March 2009.  These diagnoses constitute a current for service connection purposes.  As such, the claim must be remanded for an addendum opinion based on this diagnosis.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...").  

Additionally, the Board notes that there have been several references in the VA treatment records and the Veteran's own statements that he receives disability benefits from the Social Security Administration (SSA).  Although it is not clear whether he is in fact in receipt of such benefits or that any such benefits are related to his psychiatric disability, they certainly raise this possibility, as does the Veteran's Medicare coverage.  There is no indication that the AOJ attempted to clarify whether the Veteran received SSA disability benefits or to obtain any SSA records.  Under the duty to assist, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include SSA.  38 C.F.R. § 3.159(c)(2) (2014); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  On remand, the AOJ should attempt to obtain any relevant SSA records.  

The Veteran has also noted that he is an active patient in the VA healthcare system and has asked the RO to obtain his most recent VA treatment records.  Those records should also be obtained.



Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to determine whether he is in receipt of SSA disability benefits related to his psychiatric disability.  If the Veteran responds in the affirmative or fails to respond, appropriate efforts should be taken to obtain a complete copy of the Veteran's SSA disability determination with all associated medical records.

After making reasonable efforts, if the AOJ cannot obtain these records, it must specifically document the attempts that were made to obtain the records, and indicate in writing that further attempts to locate or obtain any such government records would be futile.  The AOJ must then: (a) notify the Veteran of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Obtain the Veteran's complete VA treatment records since December 2012.

3.  Thereafter, return the claims file to the June 2012 VA examiner, if possible, for an addendum opinion.  If such examiner is unavailable, then another appropriate examiner (VA psychologist or psychiatrist or contract equivalent) shall be assigned.  The examiner must review pertinent documents in the Veteran's claims file, including the VA treatment records noting the Veteran's psychiatric diagnoses during the appeals period (July 2007 to the present).  This review must be noted in the examination report.  If the examiner deems that a new VA examination or any additional testing is necessary, efforts to conduct such examination and testing shall be undertaken.  

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has any psychiatric disorder(s) as the result of his military service, including his conceded in-service stressors.  The examiner must specifically address the psychiatric diagnoses contained in the VA treatment records, including a mood disorder, depression NOS, and anxiety NOS.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, s/he shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above actions, the Veteran's claim for service connection for an acquired psychiatric disorder should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




